EXHIBIT 99.1 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF RATEL GROUP LIMITED TO BE HELD ON MARCH 21, 2013 AND MANAGEMENT INFORMATION CIRCULAR February 20, 2013 February 20, 2013 Dear Shareholders, The Board of Directors of Ratel Group Limited (the “Company”) invite you to attend a special meeting (the “Meeting”) of the shareholders of the Company (“Shareholders”) to be held at the head office of the Company at The BGC Centre, Level 5, 28 The Esplanade, Perth, Western Australia, at 10:30 a.m. (Perth time) on March 21,2013. At the Meeting, Shareholders will be asked to pass an ordinary resolution approving the merger (the “Merger”) of the Company with Ratel Merger Ltd., a wholly-owned subsidiary of RTG Mining Inc. (“New Ratel”). The Merger involves, among other things, the distribution of ordinary shares of New Ratel (the “New Ratel Shares”) to Shareholders in exchange for their ordinary shares of the Company (“Ratel Shares”) such that each Shareholder will hold one New Ratel Share for every oneRatel Share held on the effective date of the Merger. Upon completion of the Merger, New Ratel will, on a consolidated basis, continue to hold the African exploration assets, being the Segilola gold projectand the Mkushi copper project (together, the “African Assets”), plus approximately $19.5 million in cash (assuming the release from escrow of the net proceeds of the Private Placement (as defined below) upon satisfaction of the Escrow Release Conditions (as defined below)). The Board of Directors believes the Merger will enhance the ability of New Ratel to pursue new growth opportunities. Shareholders will also be asked to pass an ordinary resolution approving, in accordance with the rules of the Toronto Stock Exchange, the issuance of approximately 164 millionNewRatel Shares upon conversion of previously issued subscription receipts (the “Subscription Receipts”) at a price of $0.13per Subscription Receipt (the “Private Placement”). Each Subscription Receipt is automatically exercised into one New Ratel Share upon satisfaction of the Escrow Release Conditions. The gross proceeds of the Private Placement will be held in escrow pending satisfaction of the Escrow Release Conditions, being (i) the completion of the Merger, (ii) Shareholder approval of the Merger and the Private Placement, (iii) the New Ratel Shares being approved and listed for trading on the Toronto Stock Exchangeand (iv), the delivery of the escrow release certificate to Computershare Trust Company of Canada, as escrow agent for the Private Placement.Upon completion of the Merger, New Ratel intends to use the net proceeds of the Private Placementto pursue new growth opportunities, through acquisitions and to fund further exploration of the African Assets, debt repayment and general working capital purposes. After careful consideration, the Board of Directors has unanimously determined the Merger and the Private Placement are in the best interests of the Company. A description of the various factors considered by the Board of Directors in arriving at this determination is contained in the enclosed Management Information Circular. The Board of Directors of the Company has unanimously approved the Merger and the Private Placement and recommends that Shareholders vote in favour of the ordinary resolutions approving the Merger and the Private Placement. To be effective, the Merger must be approved by an ordinary resolution passed by not less than 50% of the votes cast by Shareholders, present in person or represented by proxy at the Meeting. The resolutions in respect of the Private Placement must be approved by an ordinary resolution passed by not less than 50% of the votes cast by disinterested Shareholders, present in person or represented by proxy at the Meeting. The officers, directors and insiders of the Company, holding in the aggregate approximately 37% of the issued and outstanding Ratel Shares, have indicated their support for the Merger. Your vote is important regardless of the number of ordinary shares of the Company that you own. If you are a registered holder of ordinary shares, you are encouraged to take the time now to complete, sign, date and return the enclosed form of proxy and letter of transmittal in the return envelope addressed to Computershare Investor Services Inc. To ensure that your shares are voted at the meeting in accordance with your instructions, whether or not you are able to attend in person, the form of proxy must be received by Computershare Investor Services Inc. no later than 10:00 a.m. (Toronto time) on February 25, 2013.If you hold your shares through a broker or other intermediary, you should follow the instructions provided by your broker or other intermediary to vote your shares. We would like to thank all Shareholders for their support as we proceed with this important step towards the advancement of our projects. Sincerely, (signed)“Ronald Clarke” Ronald Clarke Interim Chief Executive Officer NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN THAT a special meeting (the “Meeting”) of the shareholders of Ratel Group Limited (the “Company”) will be held at the head office of the Company at The BGC Centre, Level 5, 28The Esplanade, Perth, Western Australia, at 10:30 a.m. (Perth time) on March 21, 2013, for the following purposes: 1. to consider and, if deemed appropriate, pass an ordinary resolution, the full text of which is attached as Schedule “A” to the accompanying Management Information Circular, approving a merger (the “Merger”) of the Company pursuant to a plan of merger pursuant to Section 170 of the BVI Business Companies Act 2004 (as amended) (the “BVI Act”) between the Company and Ratel Merger Ltd., which will involve, among other things, exchanges of ordinary shares of the Company (“Ratel Shares”) for ordinary shares (“New Ratel Shares”) of RTG Mining Inc. (“New Ratel”); 2. to consider, and if deemed appropriate, pass an ordinary resolution, the full text of which is attached as Schedule “A” to the accompanying Management Information Circular, providing for the issuance of up to 164 millionordinary shares of New Ratel at a price of CDN$0.13, including the participation of insiders of Ratel, in exchange for previously issued subscription receipts, as more particularly set out therein; and 3. to transact such further or other business, including without limitation such amendments or variations to any of the foregoing resolutions, as may properly come before the Meeting and any adjournments thereof. The accompanying Management Information Circular provides additional information relating to the matters to be dealt with at the Meeting and is deemed to form part of this Notice. Also accompanying this Notice is a form of proxy and a letter of transmittal to exchange Ratel Shares for New Ratel Shares. Only registered shareholders of record at the close of business on February 20, 2013 will be entitled to receive notice of and vote at the Meeting or any adjournment thereof (“Registered Shareholders”). Registered Shareholders unable to attend the Meeting are requested to date, sign and return the accompanying form of proxy and letter of transmittal in accordance with the instructions set out therein. To be effective proxies must be received by 10:00 a.m. (Toronto time) on March 19, 2013. The record date for the purposes of determining non-registered shareholders entitled to receive notice of the Meeting or any adjournment thereof pursuant to Canadian securities laws has been set as January 21, 2013. Non-registered shareholders at the close of business on January 21, 2013 will be entitled to vote at the Meeting or any adjournment thereof. If you are a non-registered shareholder of the Company and receive these materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or other intermediary. Failure to do so may result in your shares not being eligible to be voted by proxy at the Meeting. DATED at Perth, Australia, as of this20thday of February, 2013. By Order of the Board (signed) “Ronald Clarke” Ronald Clarke Interim Chief Executive Officer TABLE OF CONTENTS SUMMARY 1 GLOSSARY OF TERMS 1 FORWARD-LOOKING INFORMATION 3 CURRENCY 4 NOTICE TO SHAREHOLDERS IN THE UNITED STATES 4 CAUTIONARY NOTE TO UNITED STATES INVESTORS REGARDING TECHNICAL INFORMATION 6 GENERAL PROXY INFORMATION 7 Solicitation of Proxies 7 Appointment of Proxies 7 Non-Registered Shareholders 7 Revocation of Proxies 8 Exercise of Discretion 8 Principal Holders of Voting Securities 8 BUSINESS OF THE MEETING 9 The Merger 9 Private Placement 10 CONDUCT OF MEETING AND OTHER APPROVALS 12 Shareholder Approvals 12 Stock Exchange Approvals 13 INFORMATION CONCERNING THE RESULTING ISSUER POST-MERGER 13 INFORMATION CONCERNING THE COMPANY 13 Consolidated Capitalization 14 Prior Sales 14 Market for Securities 14 INFORMATION CONCERNING THE COMPANY POST-MERGER 14 DISTRIBUTION OF CERTIFICATES 15 Share Certificates 15 Fractional Shares 15 INCOME TAX CONSIDERATIONS 15 Certain Canadian Federal Income Tax Considerations 15 Certain United States Federal Income Tax Considerations 19 Scope of this Disclosure 20 Certain U.S. Federal Income Tax Consequences of the Merger 22 Ownership of New Ratel Shares 25 Additional Considerations 29 Certain Australian Income Tax Considerations 31 SECURITIES LAW CONSIDERATIONS 34 Canadian Securities Laws 34 United States Federal Securities Laws 35 Other Securities Laws 36 RISK FACTORS TO THE MERGER 37 INTERESTS OF EXPERTS 38 OTHER MATTERS 38 INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 38 BOARD APPROVAL 38 SCHEDULE “A” Resolutions A-1 SCHEDULE “B” Plan of Merger and Articles of Merger B-1 SCHEDULE “C” Consolidated Financial Statements of RTG Mining Inc.
